Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2 and 9-11 canceled 
Claims 1 and 3-8 allowed

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 09/30/2020 is acknowledged. 
Additionally, this application is in condition for allowance except for the presence of claims 9-11 directed to invention non-elected without traverse.  
Accordingly, claims 9-11 been cancelled.

Attorney’s Interview
During an interview with David Hoffman, on 02/25/2021, the examiner suggested amended claim 1 by incorporating claim 2 into claim 1, and deleting claim 2 for a better condition of allowance. 
The attorney agreed to the proposed amendment.

EXAMINER’S AMENDMENT
Please replace in claim 1, page 3 in line 12;
“on the surface of the surface plate.”
With:
“on the surface of the surface plate, 
wherein in the position changing, the movement locus of the two-dimensional position draws a loop, and in the blotting, the electronic component body is spirally moved relative to the surface of the surface plate.”

Claim 2 is canceled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of Sato (JP-2016/100459-A) disclose the process of forming electronic component (abstract), having the claimed blotting process, including the distance changing and the positing changing step (Fig. 3) for removing excess of ink (14) of the electrical component (10). Additionally, the prior art of Abe (PG Pub 2003/0136577 A1) disclose the process of removing copper paste from the surface of electronic component using polishing process [0147], encompassing the two-dimensional position changing. 
However, none of the prior art of record disclose of suggest both steps of “in the position changing, the movement locus of the two-dimensional position draws a loop”, and step of “in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718